Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is entered into as of May     ,
2005, by and among SeraCare Life Sciences, Inc., a California corporation (the
“Company”) and the undersigned party (the “Indemnitee”).

 

RECITALS

 

A. Indemnitee, as an officer and/or director of the Company, performs valuable
services in such capacity for the Company.

 

B. In order to induce the Indemnitee to continue to serve as a director and/or
an officer of the Company, the Company has determined and agreed to enter into
this contract with the Indemnitee.

 

NOW, THEREFORE, in consideration of the Indemnitee’s continued service as an
officer and/or director after the date hereof, the parties hereto agree as
follows:

 

1. Indemnification.

 

  a.

Indemnification of Expenses. The Company shall indemnify and hold harmless the
Indemnitee (including the Indemnitee’s spouse, heirs, estate, executor or
personal or legal representatives) and each person who controls the Indemnitee
or who may be liable within the meaning of Section 15 of the Securities Act of
1933, as amended (the “Securities Act”), or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), to the fullest extent
permitted by law, if the Indemnitee was or is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that the Indemnitee believes might lead to the institution of
any such action, suit, proceeding or alternative dispute resolution mechanism,
whether civil, criminal, administrative, investigative or other (hereinafter a
“Claim”) by reason of (or arising in part out of) any event or occurrence
related to the fact that the Indemnitee is or was a director, officer, employee,
controlling person, agent or fiduciary of the Company, or any direct or indirect
subsidiary of the Company or any direct or indirect parent of the Company, or is
or was serving at the request of the Company as a director, officer, employee,
controlling person, agent or fiduciary of another corporation, partnership,
joint venture, trust or other enterprise, or by reason of any action or inaction
on the part of the Indemnitee while serving in such capacity including, without
limitation, any and all losses, claims, damages, expenses and liabilities, joint
or several (including any investigation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit,
proceeding or any claim asserted) under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
that relate directly or indirectly to the registration, purchase, sale or
ownership of any securities of the Company or to any fiduciary obligation owed
with respect thereto (hereinafter an “Indemnification Event”) against any and
all expenses (including attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, serving as a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines, penalties and amounts paid in settlement (if such



--------------------------------------------------------------------------------

 

settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld or delayed) of such Claim, and any federal, state, local
or foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, and all interest, assessments and
other charges paid or payable thereon or in respect thereto (collectively,
hereinafter “Expenses”). Except as set forth below in Section 1(b), such payment
of Expenses shall be made by the Company as soon as practicable but in any event
no later than five (5) days after written demand by the Indemnitee therefor is
presented to the Company.

 

  b. Reviewing Party. Notwithstanding the foregoing, (i) the obligations of the
Company under Section 1(a) and Section 2(a) shall be subject to the condition
that the Reviewing Party (as described in Section 10(d) hereof) shall not have
determined (in a written opinion, in any case in which the Independent Legal
Counsel referred to in Section 10(c) hereof is involved) that the Indemnitee
would not be permitted to be indemnified under the terms of this Agreement or
applicable law and communicates this in writing to the Indemnitee, and (ii) the
Indemnitee acknowledges and agrees that the obligation of the Company to make an
advance payment of Expenses to the Indemnitee pursuant to Section 1(a) and
Section 2(a) (an “Expense Advance”) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that the Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by the Indemnitee (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid; provided, however,
that if the Indemnitee has commenced or thereafter commences legal proceedings
in a court of competent jurisdiction to secure a determination that the
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that the Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and the Indemnitee shall not be
required to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). The Indemnitee’s obligation to
reimburse the Company for any Expense Advance shall be unsecured and no interest
shall be charged thereon.

 

If there has not been a Change in Control (as defined in Section 10(b) hereof),
the Reviewing Party shall be selected by the Board of Directors or similar
governing body of the Company, and if there has been such a Change in Control
(other than a Change in Control that has been approved by a majority of the
Company’s Board of Directors or similar governing body who were in office
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 10(c) hereof.

 

If there has been no determination by the Reviewing Party within thirty (30)
days after a written demand for indemnification has been presented to the
Company by the Indemnitee or if the Reviewing Party determines that the
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under the terms of this Agreement or applicable law and the Reviewing Party
notifies the Indemnitee in writing of such determination, then the Indemnitee
shall have the right to commence litigation seeking an initial determination by
the court or challenging any such determination by the Reviewing Party or any
aspect thereof, including the legal or factual bases therefor, and the Company
hereby consents to service of process and to appear in any such proceeding.

 

2



--------------------------------------------------------------------------------

Any determination by the Reviewing Party otherwise shall be conclusive and
binding on the Company and the Indemnitee.

 

  c. Contribution. If the indemnification provided for in Section 1(a) above for
any reason is held by a court of competent jurisdiction to be unavailable to the
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein, then the Company, in lieu of indemnifying the Indemnitee
thereunder, shall contribute to the amount paid or payable by the Indemnitee as
a result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Indemnitee, or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Indemnitee in connection with the
action or inaction that resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations. In
connection with any registration of the Company’s securities, the relative
benefits received by the Company and the Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and the Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Company and the Indemnitee shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Indemnitee and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(c) were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with any registration of the Company’s securities, in
no event shall the Indemnitee be required to contribute any amount under this
Section 1(c) in excess of the lesser of: (i) that proportion of the total of
such losses, claims, damages or liabilities that are indemnified against, equal
to the proportion of the total securities sold under such registration statement
that is being sold by the Indemnitee or (ii) the proceeds received by the
Indemnitee from its sale of securities under such registration statement. No
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

 

  d. Survival Regardless of Investigation. The indemnification and contribution
provided for in this Section 1 will remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnitee or the spouse,
estate, heirs or personal or legal representative of the Indemnitee.

 

  e.

Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control that has been approved by a majority
of the Company’s Board of Directors or similar governing body who were in office
immediately prior to such Change in Control) then, with respect to all matters
thereafter arising concerning the rights of the Indemnitee to payments of
Expenses under this Agreement or any other agreement or under the Company’s
charter documents as now or

 

3



--------------------------------------------------------------------------------

 

hereafter in effect, Independent Legal Counsel (as defined in Section 10(c)
hereof) shall be selected by the Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed). Such counsel, among
other things, shall, within thirty (30) days after a written demand for
indemnification has been presented to the Company by the Indemnitee, render its
written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee would be permitted to be indemnified under the terms of
this Agreement or applicable law. The Company agrees to abide by such opinion
and to pay the reasonable fees of the Independent Legal Counsel referred to
above and to fully indemnify such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

  f. Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 1(a) hereof or in the defense of any claim,
issue or matter therein, the Indemnitee shall be indemnified against all
Expenses incurred by the Indemnitee in connection herewith.

 

2. Expenses; Indemnification Procedure.

 

  a. Advancement of Expenses. Subject to Section 1(b), the Company shall advance
all Expenses incurred by the Indemnitee as soon as practicable but in any event
no later than five (5) days after written demand by the Indemnitee therefor to
the Company.

 

  b. Notice/Cooperation by the Indemnitee. The Indemnitee shall give the Company
notice in writing as soon as practicable of any Claim made against the
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the Chief Executive
Officer of the Company (the “CEO”) at the Company’s address (or such other
address as the Company shall designate in writing to the Indemnitee). The CEO
shall, promptly upon receipt of such a request for indemnification, advise the
Company’s Board of Directors in writing that Indemnitee has requested
indemnification. In addition, Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power. The omission to so notify the Company will not relieve it from any
liability which it may have to Indemnitee other than under this Agreement

 

  c. No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether the Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that the
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by the Indemnitee to secure a
judicial determination that the Indemnitee should be indemnified under
applicable law, shall be a defense to the Indemnitee’s claim or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief. In connection with any determination by
the Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that the Indemnitee is not so entitled.

 

4



--------------------------------------------------------------------------------

  d. Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect that may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in each of the policies. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such action, suit,
proceeding, inquiry or investigation in accordance with the terms of such
policies.

 

  e. Selection of Counsel. If the Company shall be obligated hereunder to pay
the Expenses of any Claim, the Company shall be entitled to assume the defense
of such Claim, with counsel approved by the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same Claim; provided that, (i) the Indemnitee shall have the
right to employ the Indemnitee’s counsel in any such Claim at the Indemnitee’s
expense and (ii) if (A) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense and shall have promptly notified
the Company in writing of such determination, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of the Indemnitee’s counsel shall be at the expense of the Company. The Company
shall not settle any proceeding in any manner which would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s prior written consent,
which consent shall not be unreasonably withheld or delayed.

 

3. Additional Indemnification Rights; Nonexclusivity.

 

  a. Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement. In the event of any change
after the date of this Agreement in any applicable law, statute or rule that
expands the right of the Company to indemnify a director, manager, officer,
employee, controlling person, agent or fiduciary, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. Upon any change in any applicable law, statute
or rule that narrows the right of the Company to indemnify a director, manager,
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 8(a) hereof.

 

  b. Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which the Indemnitee may be entitled under the
Company’s governance documents, any agreement, any vote of the equityholders of
the Company or disinterested members of the Company’s Board of Directors or
similar governing body, applicable law, or otherwise. The indemnification
provided under this Agreement shall continue as to the Indemnitee for any action
the Indemnitee took or did not take while serving in an indemnified capacity
even though the Indemnitee may have ceased to serve in such capacity.

 

5



--------------------------------------------------------------------------------

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Expenses to which the Indemnitee is entitled.

 

6. Mutual Acknowledgement. The Company and the Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, managers, officers, employees,
controlling persons, agents or fiduciaries under this Agreement or otherwise.
The Indemnitee understands and acknowledges that the Company has undertaken or
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s rights under public policy to
indemnify the Indemnitee.

 

7. Liability Insurance. To the extent the Company maintains liability insurance
applicable to directors, managers, officers, employees, control persons, agents
or fiduciaries, the Indemnitee shall be covered by such policies in such a
manner as to provide the Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company’s directors, if the Indemnitee is a
director, or of the Company’s officers, if the Indemnitee is not a director of
the Company but is an officer; or of the Company’s key employees, controlling
persons, agents or fiduciaries, if the Indemnitee is not an officer or director
but is a key employee, agent, control person or fiduciary.

 

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

  a. Claims Initiated by the Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to Claims initiated or brought voluntarily by the
Indemnitee and not by way of defense, except: (i) with respect to actions or
proceedings to establish or enforce a right to indemnify under this Agreement or
any other agreement or insurance policy or under the Company’s governance
documents now or hereafter in effect relating to Claims for Indemnifiable
Events; (ii) in specific cases if the Board of Directors or similar governing
body has approved the initiation or bringing of such Claim; or (iii) as
otherwise required under applicable law, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, advance expense
payment or insurance recovery, as the case may be; or

 

  b. Claims Under Section 16(b). To indemnify the Indemnitee for expenses and
the payment of profits arising from the purchase and sale by the Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

 

  c. Claims Excluded Under Law. To indemnify the Indemnitee if: (i) the
Indemnitee did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Company or (ii) with respect to
any criminal action or proceeding, the

 

6



--------------------------------------------------------------------------------

 

Indemnitee had reasonable cause to believe the conduct was unlawful or (iii) the
Indemnitee shall have been adjudged to be liable to the Company unless and only
to the extent the court in which such action was brought shall permit
indemnification as provided by applicable law.

 

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee or the Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such two (2)-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

10. Construction of Certain Phrases.

 

  a. For purposes of this Agreement, references to the “Company” shall include
any other constituent entity (including any constituent of a constituent)
absorbed in a consolidation or merger that, if its separate existence had
continued, would have had power and authority to indemnify its directors,
managers, officers, employees, agents or fiduciaries, so that if an Indemnitee
is or was a director, manager, officer, employee, agent, control person, or
fiduciary of such constituent entity, or is or was serving at the request of
such constituent entity as a director, manager, officer, employee, control
person, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, the Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving entity as the Indemnitee would have with respect to such
constituent entity if its separate existence had continued.

 

  b. For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, manager, officer, employee, agent or fiduciary of the Company
that imposes duties on, or involves services by, such director, manager,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if the Indemnitee acted in good faith
and in a manner the Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, the Indemnitee shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

For purposes of this Agreement a “Change in Control” shall be deemed to have
occurred if: (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than the Principal and his Related Parties,
(A) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing ten percent (10%) or more of the combined
voting power of the Company’s then outstanding Voting Securities, increases his
beneficial ownership of such securities by five percent (5%) or more over the
percentage so owned by such person, or (B) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than twenty percent (20%) of the
total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board of Directors or similar
governing body of the Company and any new director whose election by the Board
of Directors

 

7



--------------------------------------------------------------------------------

or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all of the Company’s assets. For
purposes of this definition, “Principal” means Barry D. Plost and “Related
Party” means (1) any family member, spouse, heirs, estate, executor or personal
or legal representative of the Principal; or (2) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or persons beneficially holding an 80% or more controlling interest of which
consist of the Principal and/or such other persons referred to in the
immediately preceding clause (1).

 

  c. For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(e) hereof, who shall not have otherwise performed services for the
Company or the Indemnitee within the last three (3) years (other than with
respect to matters concerning the right of the Indemnitee under this Agreement,
or of other indemnitees under similar indemnity agreements).

 

  d. For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or similar governing party, or any other person or body
appointed by such body, who is not a party to the particular Claim for which the
Indemnitee is seeking indemnification, or Independent Legal Counsel.

 

  e. For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company and including any estate, spouse, heirs or
personal or legal representatives of the Indemnitee. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in effect with respect to Claims relating to
Indemnifiable Events regardless of whether the Indemnitee continues to serve as
a director, officer, employee, agent, controlling person or fiduciary of the
Company or of any other enterprise, including subsidiaries of the Company, at
the Company’s request.

 

8



--------------------------------------------------------------------------------

13. Attorneys’ Fees. In the event that any action is instituted by the
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, the Indemnitee shall be entitled to be paid all Expenses incurred by
the Indemnitee with respect to such action, regardless of whether the Indemnitee
is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, unless, as a part of such
action, a court of competent jurisdiction over such action determines that each
of the material assertions made by the Indemnitee as a basis for such action was
not made in good faith or was frivolous. In the event of an action instituted by
or in the name of the Company under this Agreement to enforce or interpret any
of the terms of this Agreement, the Indemnitee shall be entitled to be paid all
Expenses incurred by the Indemnitee in defense of such action (including costs
and expenses incurred with respect to the Indemnitee counterclaims and
cross-claims made in such action), and shall be entitled to the advancement of
Expenses with respect to such action, unless, as a part of such action, a court
having jurisdiction over such action determines that each of the Indemnitee’s
material defenses to such action was made in bad faith or was frivolous.

 

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given: (a) five (5) days after deposit with the U.S. Postal Service
or other applicable postal service, if delivered by first class mail, postage
prepaid; (b) upon delivery, if delivered by hand; (c) one (1) business day after
the business day of deposit with Federal Express or similar overnight courier,
freight prepaid; or (d) one (1) day after the business day of delivery by
facsimile transmission, if deliverable by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to the Indemnitee,
at the Indemnitee’s address as set forth beneath the Indemnitee’s signature to
this Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party hereto.

 

15. Consent to Jurisdiction. The Company and the Indemnitee hereby irrevocably
consent to the jurisdiction of the courts of the State of California for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of California in and for San Diego County, which shall be the exclusive
and only proper forum for adjudicating such a claim.

 

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

17. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of California,
as applied to contracts between California residents, entered into and to be
performed entirely within the State of California, without regard to the
conflict of laws principles thereof.

 

9



--------------------------------------------------------------------------------

18. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

19. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by all parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

20. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employ of the Company or any of its subsidiaries.

 

[Remainder of page intentionally left blank]

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY: SERACARE LIFE SCIENCES, INC., a California corporation By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

INDEMNITEE: By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Address for notices:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

S-1



--------------------------------------------------------------------------------

List of SeraCare Life Sciences, Inc. (the “Company”) directors and executive
officers who have entered into the foregoing indemnification agreement with the
Company as of May 24, 2005:

 

  •   Samuel D. Anderson

 

  •   Jerry L. Burdick

 

  •   Robert J. Cresci

 

  •   Michael F. Crowley, Jr.

 

  •   Craig A. Hooson

 

  •   Ezzat Jallad

 

  •   Dr. Bernard Kasten

 

  •   Thomas Lawlor

 

  •   Barry D. Plost

 

  •   Dr. Nelson Teng